52 F.3d 331NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
David Jack VOGT, Jr., Appellant,v.U.S. PAROLE COMMISSION;  Emery W. Morris, Warden, FCI,Sandstone, MN;  Michael Fitzpatrick, Warden, MCCMiami, 15801 S.W. 137 Avenue, Miami, FL,Appellees.
No. 94-3510.
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 17, 1995.Filed:  Apr. 19, 1995.

Before BOWMAN, WOLLMAN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
David Jack Vogt, Jr., a former U.S. Customs Agent, appeals the District Court's1 denial of his motion to modify the conditional grant of a writ of habeas corpus under 28 U.S.C. Sec. 2241.  Having carefully reviewed the record and the parties' briefs, we conclude that the District Court's opinion is clearly correct.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Franklin L. Noel, United States Magistrate Judge for the District of Minnesota